         Case 1:20-cv-00783-RP Document 52-1 Filed 07/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


HOMELAND INSURANCE COMPANY OF
NEW YORK,

       Plaintiff,                                        CIVIL ACTION NO.: 1-20-cv-783

v.

CLINICAL PATHOLOGY
LABORATORIES, INC. AND SONIC
HEALTHCARE USA, INC.,

       Defendants.


                                           ORDER

       The Court, having considered Defendants’ Objection to and Motion to Strike Plaintiff’s

Declarations Submitted in Support of Plaintiff’s Reply Briefs (the “Motion,” Dkt. 50), finds that

the Motion has merit and thus hereby GRANTS the Motion.

       Accordingly, Plaintiff’s (1) Declaration submitted with its Reply in Support of its Motion

for Reconsideration (Dkt. 48-1), and (2) Declaration submitted with its Reply in Support of its

Motion for Leave to Amend (Dkt. 49-1) are hereby stricken from the record and will not be

considered in conjunction with Plaintiff’s Motion for Reconsideration (Dkt. 35) and Plaintiff’s

Motion for Leave to Amend (Dkt. 34).



Signed this ______ day of ________________, 2021.


                                                       _________________________________
                                                       ROBERT PITMAN
                                                       UNITED STATES DISTRICT JUDGE
